UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2011 (September 1, 2010) BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-153135 26-3136483 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No. Heron Tower, 70 East 55th Street, 9th Floor New York, NY10022 (Address of principal executive offices) (212) 843-1601 Registrant’s telephone number, including area code: Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On September 8, 2010, Bluerock Enhanced Multifamily Trust, Inc. (which may be referred to as the “Company,” “we,” “our,” or “us”) filed a Form 8-K dated September 1, 2010 with regard to aninvestment in a joint venture which acquired a 240-unit multifamily community known as St. Andrews Apartments, which we have subsequently renamed The Estates at Perimeter.We hereby amend the Form 8-K dated September 1, 2010 to provide the required financial information related to our investment. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Real Estate Acquired Page The Estates at Perimeter Independent Auditors’ Report 3 Statements of Revenues and Certain Operating Expenses for the nine months ended September 30,2010 (unaudited) and for the year ended December 31, 2009 4 Notes to the Statements of Revenues and Certain Operating Expenses for the nine months ended September 30, 2010 (unaudited) and for the year ended December 31, 2009 5 (b) Pro Forma Financial Information. Bluerock Enhanced Multifamily Trust, Inc. Summary of Unaudited Pro Forma Consolidated Financial Statements 7 Unaudited Pro Forma Consolidated Balance Sheet as of September 30, 2010 8 Notes to Unaudited Pro Forma Consolidated Balance Sheet as ofSeptember 30, 2010 9 Unaudited Pro Forma Consolidated Statement of Operations for the nine months ended September 30, 2010 10 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the nine months ended September 30, 2010 11 Unaudited Pro Forma Consolidated Statement of Operations for the year ended December 31, 2009 12 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the year ended December 31, 2009 13 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Bluerock Enhanced Multifamily Trust, Inc. We have audited the accompanying statement of revenues and certain operating expenses of St. Andrews Apartments for the year ended December 31, 2009.This statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on the statement based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain operating expenses is free of material misstatement.The St Andrews Apartments is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of St Andrews Apartments’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of revenues and certain operating expenses, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the statement of revenues and certain operating expenses.We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain operating expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission, as described in Note 2, and is not intended to be a complete presentation of St. Andrews Apartments’ revenues and expenses. In our opinion, the statement of revenues and certain operating expenses referred to above presents fairly, in all material respects, the revenues and certain operating expenses, as described in Note 2 of St. Andrews Apartments for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Freedman & Goldberg Certified Public Accountants Farmington Hills, MI January 19, 2011 3 ST. ANDREWS APARTMENTS STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Nine Months Ended September 30, 2010 For the Year Ended December 31, 2009 (unaudited) Revenues Rental revenue $ $ Tenant reimbursements and other income Total revenues Certain Operating Expenses Property Operating Expenses Property taxes and insurance Management Fees General and administrative Total Certain operating expenses Revenues in excess of certain operating expenses $ $ See accompanying notes 4 ST. ANDREWS APARTMENTS NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the Nine Months Ended September 30, 2010 (unaudited) and the Year Ended December 31, 2009 1.DESCRIPTION OF REAL ESTATE PROPERTY On September 1, 2010, through a wholly owned subsidiary, Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) completed an investment in a joint venture along with Bluerock Special Opportunity + Income Fund II, LLC (“BEMT Co-Investor II”), an affiliate of the Company’s sponsor, and Trade Street Capital (“Trade Street”), an unaffiliated entity, to acquire a 240-unit multifamily community known as St. Andrews Apartments (the “Augusta Property”), located in Augusta, GA, from St. Andrews Augusta, LLC, an unaffiliated entity. The Augusta Property is located in Augusta, GA which is the second-largest metro area in that state.The property is comprised of 240 units, featuring one-, two- and three-bedroom layouts within 10 three-story buildings.The property contains approximately 266,148 rentable square feet and the average unit size is 1,109 square feet.The community features include gated access, a clubhouse with swimming pool and conference room, and a fitness center.As of September 30, 2010, the property had an annual average market rent of $11,835 per unit and was 95% occupied. The aggregate purchase price for the Augusta Property was approximately $24.95 million, plus closing costs. 2.BASIS OF PRESENTATION The statements of revenues and certain operating expenses (the “Historical Summaries”) have been prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.The Historical Summaries include the historical revenue and certain operating expenses of the Augusta property, exclusive of interest, depreciation and amortization, and general and administrative costs which may not be comparable to the proposed future operations of the Augusta property. 3.INTERIM UNAUDITED FINANCIAL INFORMATION The statement of revenues and certain operating expenses and notes thereto for the nine months ended September 30, 2010, included in this report, are unaudited.In the opinion of our management, all adjustments necessary for a fair presentation of such statement of revenues and certain operating expenses have been included.Such adjustments consist of normal recurring items.Interim results are not necessarily indicative of results for a full year. An audited statement of revenues and certain operating expenses is being presented for the most recent fiscal year available instead of the three most recent years based on the following factors (i) the Augusta Property was acquired from an unaffiliated party and (ii) based on due diligence of the Augusta Property by Bluerock Enhanced Multifamily Trust, Inc., management is not aware of any material factors relating to the Augusta Property that would cause the financial information not to be indicative of future operating results. Square footage, occupancy and other measures used to describe real estate included in the notes to the statements of revenues and certain operating expenses are presented on an unaudited bases. 5 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition The Augusta property operations consist of rental income earned from its tenants under lease agreements with terms of one year or less.Rental income is recognized when earned.This policy effectively results in income recognition on the straight-line method over the related terms of the leases. Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of revenue and certain expenses during the reporting period.Actual results could materially differ from those estimates. 5.SUBSEQUENT EVENTS We have evaluated subsequent events for recognition or disclosure through the date the financial statements were issued. 6 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. Summary of Unaudited Pro Forma Consolidated Financial Information The following pro forma information should be read in conjunction with the consolidated balance sheets of Bluerock Enhanced Multifamily Trust, Inc. (“the Company”) as of December 31, 2009 and September 30, 2010, the related consolidated statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2009 and for the nine months ended September 30, 2010, and the notes thereto.The consolidated financial statements of the Company as of and for the year ended December 31, 2009 and the consolidated financial statements as of and for the nine months ended September 30, 2010 have been included in the Company’s prior filings with the SEC on March 31, 2010 and January 18, 2011 and our restated consolidated financial statement as of and for the year ended December 31, 2009 filed with the SEC on January 19, 2011.In addition, this pro forma information should be read in conjunction with the statements of revenues and certain operating expenses and the notes thereto of The Estates at Perimeter (the “Augusta property”). The following unaudited pro forma consolidated balance sheet as of September 30, 2010 has been prepared as if we had acquired the 25% indirect interest in the Augusta property on September 30, 2010 and we had qualified as a REIT, distributed 90% of its taxable income and, therefore, incurred no income tax benefit or expense during the period. The following unaudited pro forma statements of operations for the year ended December 31, 2009 and the nine months ended September 30, 2010 have been prepared as if we had acquired the 25% indirect interest in the Augusta property on January 1, 2009. The unaudited pro forma consolidated financial statements are not necessarily indicative of what the actual financial position or results of operations would have been had we completed the transaction as of the beginning of the periods presented, nor is it necessarily indicative of future results.In addition, the restated pro forma balance sheet includes pro forma allocation of the purchase price based upon preliminary estimates of the fair value of the assets acquired.These allocations may be adjusted in the future upon finalization of these preliminary estimates. 7 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. PROFORMA CONSOLIDATED BALANCE SHEET As of September 30, 2010 Pro Forma Adjustments Bluerock Enhanced Multifamily Trust, Inc. Historical (a) St. Andrews Apartments (b) Pro Forma Total Assets Investments in unconsolidated real estate joint venture $ $ Cash and cash equivalents Deferred financing, net Due from affiliates Other assets Total assets $ $
